                           UNITED ST A TES DISTRJCT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      NO . 7: 18-CR-45-1 BO



   UNITED ST A TES OF AMERJCA

        V.                                                             ORDER

   EDWARD JAY WASS




       This matter is before the Court on an unopposed Motion by the Office of the Federal

Public Defender to continue the arraignment and trial. For good cause shown, the motion is

GRANTED. It is hereby ORDERED that the arraignment and trial in this matter shall be set for
    t,J, ti& t,4i If    -rw ,
the '.iptsmhiP2020 term of court.

       The Court has determined that the ends of justice outweigh the interests of the defendant

and the public in a speedy trial. Any delay occasioned by the extension and any continuance shall

be excluded in computing the defendant 's speedy trial time. See 18 U.S.C. § 3161 (h)(7)(A) .

       SO ORDERED .

       This   J_!/.day of August, 2020.

                                             ~ E                       11 ~
                                             Chief United States District Judge
